Mr. Justice Wilkin delivered the opinion of the court: We have carefully reviewed the testimony in this record and find that it fully sustains the decree of the circuit court. The only question upon the merits of this cause is whether appellant Mary A. Bumgartner was i bound by the contract set up in the bill,, entered into by her husband with the contractors. We think she must be so held, upon the ground that the husband, in making the contract, acted as her authorized agent, and especially upon the theory that she fully ratified his action by her conduct after its execution and during the progress of the work. Her letters of July 24 and 29, addressed to appellees, are wholly inconsistent with any other conclusion, and the explanation on her part, to the effect that she signed them because told by attorneys that it was necessary that she should do so, cannot result in destroying their binding force upon her. There was no error in providing in the decree that the husband and wife pay the amount found due within the time named. The effect of that order was not to make the husband personally liable, but simply to provide that a sale of the property might be avoided by payment of the amount due by either him or his wife, the owner of the property. Gochenour v. Mowry, 33 Ill. 331. The judgment of the Appellate Court will be affirmed. Judgment affirmed.